DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20110090284 to Ito.
With regard to Claim 1, Ito teaches (figs. 1A, 1B, 3A-3C and 7) a printer (1) comprising: 
a head (31) having an ejection surface (33b) having a nozzle (Nz), the head being configured to eject liquid from the nozzle [0033]; 
an electrode (613); 
a moving unit (20) configured to move at least one of the electrode (613) or the head (31) [0032]; 
a voltage application circuit (55) configured to apply a certain voltage between the head and the electrode [0006 and 0040]; and 
a controller (80) configured to: 
drive the moving unit such that the ejection surface faces the electrode [0033]; 
drive the voltage application circuit to apply the certain voltage between the head and the electrode [0040]; 
compare a level of an output signal with a particular threshold, the output signal being output from the electrode and input to the controller; and based on the comparison result, determine that liquid is present between the ejection surface and the electrode [0056 and 0062].
With regard to Claim 2, Ito teaches (figs. 5A and 5B) further comprising a relay circuit connected to the electrode and configured to relay the output signal to the controller [0039].
With regard to Claim 3, Ito teaches (figs. 7) wherein the controller is further configured to, based on a level of an output signal, determine that the head has failed to eject enough ink from the nozzle, the output signal being input to the controller from the electrode via the relay circuit.
With regard to Claim 4, Ito teaches (figs. 7) further comprising a cap (60) configured to cover the nozzle (Nz) wherein the electrode (613) is disposed inside the cap (60).
With regard to Claim 8, Ito teaches (figs. 1A, 1B, 3A-3C and 7) a method for detecting an abnormal event in a printer (1), the printer including: a head (31) having an ejection surface (33b) having a nozzle (Nz), the head configured to eject liquid from the nozzle [0033]; an electrode (613); a moving unit (20) configured to move at least one of the electrode or the head [0032]; a voltage application circuit configured to apply a certain voltage between the head and the electrode [0006 and 0040], 
the method comprising: facing the liquid ejection surface and the electrode each other [0033]; applying the certain voltage between the head and the electrode [0040]; comparing a level of an output signal (a second signal) with a particular threshold, the output signal being output from the electrode and input to the controller [0062]; and based on the comparison result, determining that liquid is present between the liquid ejection surface and the electrode [0056].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 5-7 is the inclusion of the limitations a second signal input directly to the controller from the electrode via the third connecting line; in response to a determination that the level of the first signal has exceeded the further particular threshold, determine whether the second signal has exceeded the particular threshold and in response to a determination that the level of the second signal has exceeded the particular threshold, determine that a second abnormal event has occurred. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of Claims 9-13 is the inclusion a method steps determine whether a level of a second signal has exceeded a second threshold, the second signal being output from the electrode and input directly to the controller; in response to a determination that the level of the second signal has exceeded the second threshold, execute maintenance.  It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP2020196165A discloses to separately determine whether or not a non-discharge has occurred and whether or not an abnormality other than the non-discharge has occurred in the discharge of a liquid from a nozzle. SOLUTION: A non-ejection determination process for determining whether or not each nozzle of an inkjet head is non-ejection is executed based on a signal from a determination circuit (S102), and non-ejection occurs based on the result. It is determined whether or not it is (S103). When no non-ejection occurs (S103: NO), a test pattern is recorded when the user selects it (S108: YES), and color mixing occurs in the ink in the nozzle based on the color information of the test pattern. It is determined whether or not it is (S112).
JP2009226620A discloses an object of the present invention is to improve the inspection accuracy of a nozzle.A potential difference is applied between a nozzle plate 27 of a print head 24 and a cap 41, and four inspection regions 42a to 42d formed on the cap 41 are respectively insulated from electrodes 52a to 52d. The differential amplifier circuit 55a is connected to the two adjacent electrodes 52a and 52b, the differential amplifier circuit 55b is connected to the two adjacent electrodes 52c and 52d, and the voltage is detected on the output side of the differential amplifier circuits 55a and 55b. The circuits 56a and 56b are connected. When performing the nozzle inspection, the print head 24 is controlled so that the ink droplets are ejected from the nozzles 23 into the cap 41, and the voltage signal and the ink droplets from the electrodes from which the ink droplets are ejected among the electrodes 52a to 52d. By comparing the voltage signal Vout obtained by taking the differential of the voltage signal from the electrode that has not been ejected and the threshold value Vref, it is determined whether or not the ink droplet has been ejected normally from the nozzle 23.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853